Case 1:15-cv-00049-WMS-HKS Document 106-24 Filed 08/20/19 Page 1 of 4




   EXHIBIT B
       CaseCourtLink
 LexisNexis 1:15-cv-00049-WMS-HKS       Document
                     - Docket Number Search Result 106-24 Filed 08/20/19 Page 2 ofPage
                                                                                   4 1 of 3


                                                                                                      Switch Client I My Briefcase I Order Runner Documents I Lods Advance Sign Out
  LexisNexis. Courthink.                                                                                                                                      Welcome, SARAH O'BRIEN
 Single Search - with Terms and Connectors


 II   Enter keywords - Search multiple dockets & documents
                                                                                                 I
                                                                                                      Search
                                                                                                                  Info


      My CourtLink     {Search I Dockets
                                   Do    & Documents                   Track                     Strategic Profiles       Breaking Complaints 1           My Account   Court Info
                                                                           1C    7C
                                                                                  iei
                                                                                    Tt


      a     Search > Docket Search > Darcy M. Hoefert


                                                          New Docket Search           Search in Same Court

      Docket Tools

          Get Updated Docket         Track Docket Activity         Search for Similar            Set Alert for Similar Dockets
                                                                                                                                          [Add to My Briefcase]
       This docket was retrieved   CourtLink can alert you       Start a new search           CourtLink alerts you when there are         [Email this Docket]
       from the court on           when there is new activity    based on the                 nen cases that match characteristics        [Printer Friendly Format]
       2/17/2017                   In this case                  characteristics of this      ofthis case
                                                                 case
                                   Additional resources for cases like this may be found in   our LexisNexis Practice Area communities.
                                                      Retrieve the current Claims and Creditors from the court.

       Docket                                                                                                                  11115:1011====1



                                                                  U.S. Bankruptcy Courts

                                                             U.S. Bankruptcy - New York Western
                                                                             (Buffalo)

                                                                         1:09bk10778

                                                                       Darcy M. Hoefert

                                                This case was retrieved from the court on Friday, February 17, 2017

                                                                            Update Now



                                                                                Header
                                                            Case Number:           1:09bk10778
                                                               Date Filed:         03/03/2009
                                    Date Proceedings & Schedule Retrieved:         02/17/2017
                                                                  Chapter:         7
                            [Summary][Participants][Schedule][Associated Cases][Proceedimos][Claims][Total Claims][Creditors]


                                                                                Summary
                                                                        Flags: MEANSNO, CLOSED
                                                                    Case Type: Bankruptcy
                                                                       Assets: No
                                                                          Vol: Voluntary
                                                                       Judge: Michael J. Kaplan
                                                                  Disposition: DISCHARGED
                                                                    341 Date: 04/09/2009
                                                                 341 Location: NIAGARA FALLS
                                                                                                                                                Back to Top
                                                                            Participants
       Litigants                                                                       Attorneys
       Darcy M. Hoefert                                                                David F.Butterini
       253 Payne Ave.                                                                  919 Kenmore Avenue
       North Tonawanda NY 14120                                                        Buffalo NY 14223
       SSN / ITIN: xxx-xx-7258                                                         716 877-4490
       Added: 03/03/2009                                                               rIcbuttenni(atjyahoo.com
       Debtor                                                                          Assigned: 03/03/09
                                                                                       Debtor

       Joseph W. Allen, 11
       Office of the U.S. Trustee
       Olympic Towers,300 Pearl Street, Suite 401
       Buffalo NY 14202
       716-551-5541
       716-551-5560 fax
       USTPRegion02.bu.ecffat)usdoj.gov
       Tax ID / EIN :XX-XXXXXXX
       Added: 04/14/2009
       U.S. Trustee




https://courtlink.lexisnexis.com/Search/CaseNumberSearch_Result.aspx?SearchPackageID... 8/19/2019
       CaseCourtLink
 LexisNexis 1:15-cv-00049-WMS-HKS       Document 106-24 Filed 08/20/19 Page 3 of 4
                     - Docket Number Search Result                             Page 2 of 3

       Morris L. Horwitz                                                               Morris L. Horwitz
       Morris L. Horwitz, Attorney at Law                                              Bulan, Chiari, Horwitz & Ilecki, LLP
       PO Box 716                                                                      14 Lafayette Square,1440 Rand Bldg.
       Getzville NY 14068                                                              Buffalo NY 14203
       716-830-3279                                                                    716 838-4300
       716-748-6095 fax                                                                716 204-9728 fax
       morris.horwitz(at)gmail.com                                                     morrislhorwitz(at)aol.com
       Added: 03/03/2009                                                               Assigned: 04/17/09
       Trustee                                                                         Lead Attorney
       T                                                                               Trustee


                                                                                                                                             Back to Top
                                                                             Schedule
       Document No        Deadline/Hearing               Event Filed    Due/Set                      SatisfiedDate    Terminated      Nearing 3udae
       5                  341 Meeting                    03/03/2009     04/09/2009 at 11:30 AM       04/10/2009       08/25/2009
       5                  Financial Management           03/03/2009     05/26/2009                   04/08/2009       08/25/2009
       5                  Objection to Discharge Due     03/03/2009     06/08/2009                   06/11/2009       06/11/2009
       13                 Proof of Claims Deadline       04/14/2009     07/16/2009                                    08/25/2009
       13                 Government Proof of Claim      04/14/2009     08/31/2009                                    08/25/2009
                                                                                                                                            Back to Top
                                                                        Associated Cases

                                                          No Information is Available for this case
                                                                                                                                            Back to Top
                                                                              Claims

                                                          No Information is Available for this case
                                                                                                                                            Back to Top
                                                                          Total Claims

                                                          No Information is Available for this case
                                                                                                                                            Back to Top
                                                                            Creditors

                                                          No Information is Available for this case
                                                                                                                                            Back to Top


  Documents


 L    Retrieve Document(s)

                                                                       Items 1 to 24 of 24
      !Availability #,!    Date                                                           Details                                                     !Source!


 O Free            1 03/03/2009 Chapter 7 Voluntary Petition . Fee Amount $299. Filed by Darcy M. Hoefert (Butterini, David)(Entered: 03/03/2009)

 0'Online          2 03/03/2009 Chapter 7 Statement of Current Monthly Income and Means Test Calculation - Form 22A Filed by Debtor Darcy M.
                                Hoefert. (Butterini, David)(Entered: 03/03/2009)
 O Online         '3 03/03/2009 Certificate of Credit Counseling Filed by Debtor Darcy M. Hoefert. (Butterini, David)(Entered: 03/03/2009)

       Runner          -- /7009 Receipt of Voluntary Petition (Chapter 7)(1-09-10778)[misc,volp7](299.00) filing fee. Receipt number 5391650,
                   4   ui/03
                                a mount $ 299.00. (U.S. Treasury)(Entered: 03/03/2009)
                                Meeting of Creditors with 341(a) meeting to be held on 04/09/2009 at 11:30 AM at Niagara Falls. Objections for
 0 Online          5 03/03/2009 Discharge due by 06/08/2009. Trustee Assigned Morris L. Horwitz. Financial Management Course Due Date:
                                05/26/2009 admin,(Entered: 03/03/2009)
 O Free            6 03/06/2009 Employee Income Records Filed by Debtor Darcy M. Hoefert. (Butterini, David)(Entered: 03/06/2009)

                  7 03/06/2009 BNC Certificate of Mailing - Meeting of Creditors. (RE: related document(s)5 Meeting (Chapter 7)) Service Date
 ❑ Online
                               03/06/2009.(Admin.)(Entered: 03/07/2009)
      Online      8 04/08/2009Financial Management Course Certificate. Certificate Number: 05701-NYW-DE-006658005. Filed by Debtor Darcy M.
                               Hoefert(RE: related document(s)5 Meeting (Chapter 7)). (Butterini, David)(Entered: 04/08/2009)
                              (
      Runner      9 04/10/2009 TEXT
                                 .
                                       ONLY EVENT) Trustee"s Report & Section 341 Meeting of Creditors held on 4/9/2009. Declaration of Electronic
                               Filing
                               F      Provided. Tape No. 30. (Horwitz, Morris)(Entered: 04/10/2009)
 O Online          10 04/13/2009 Application to Employ Morris L. Horwitz as Attorney Filed by Trustee (Horwitz, Morris)(Entered: 04/13/2009)

      Runner       11 04/13/2009 Trustee"s Notice of Assets & Request for Notice to Creditors.(TEXT ONLY EVENT). Filed by Trustee (Horwitz, Morris)
                                (Entered: 04/13/2009)
      Runner      12 04/14/2009 No Objection by UST.(TEXT ONLY EVENT)(RE: related document(s)10 Application to Employ). Filed by AUST
                               ,(Allenl, Joseph)(Entered: 04/14/2009)
0, Online         13 04/14/2009 Notice to Creditors of Assets Proofs of Claims due by 7/16/2009. Government Proof of Claim due by 8/31/2009.
                               (Murray, Donna)(Entered: 04/14/2009)
      Runner           04/14/2009:Declaration of Electronic Filing submitted.(TEXT ONLY EVENT)(Murray, Donna)(Entered: 04/14/2009)

                                  BNC Certificate of Mailing. (RE: related document(s)13 Notice to Creditors of Assets) Service Date 04/16/2009.
 O Online         14   04/16/2009,(Admin.) (Entered: 0 4/17/2009)
 Ej   Online     ,15 04/17/2009 Order Granting Application to Employ Morris L. Horwitz as Attorney for Trustee.(Related Doc # 10) Signed on
                               ,4/17/2009.(Murray, Donna)(Entered: 04/17/2009)

 O Online                         BNC Certificate of Mailing. (RE: related document(s)15 Order on Application to Employ) Service Date 04/19/2009.
                  1604/19/2009
                                  (Admin.)(Entered: 04/20/2009)
      Runner      1705/14/2009




https://courtlink.lexisnexis.com/Search/CaseNumberSearchResult.aspx?SearchPackageID... 8/19/2019
       CaseCourtLink
 LexisNexis 1:15-cv-00049-WMS-HKS       Document
                     - Docket Number Search Result 106-24 Filed 08/20/19 Page 4 of 4 3 of 3
                                                                                 Page


                                Chapter 7 Trustee"s Report of No Distribution: I, Morris L. Horwitz, having been appointed trustee of the estate of
                                the above-named debtor(s), report that I have neither received any property nor paid any money on account of this
                                estate; that I have made a diligent inquiry into the financial affairs of the debtor(s) and the location of the property
                                belonging to the estate; and that there is no property available for distribution from the estate over and above that
                                exempted by law. Pursuant to Fed R Bank P 5009, I hereby certify that the estate of the above-named debtor(s) has
                                been fully administered. I request that I be discharged from any further duties as trustee. Section 341 Meeting of
                               :Creditors held on 04/09/09.. Tape No. 30. Key information about this case as reported in schedules filed by the
                               ,debtor(s) or otherwise found in the case record: This case was pending for 2 months. Assets Abandoned: $ 3308.00,
                               :Assets Exempt: $ 0.00, Claims Scheduled: $ 10220.23, Claims Asserted: Not Applicable, Claims scheduled to be
                                discharged without payment: $ 10220.23.(TEXT ONLY EVENT). Filed by Trustee (Horwitz, Morris)(Entered:
                                05/14/2009)
 D Free                       Order Discharging Debtor Signed on 6/11/2009(RE: related document(s)5 Meeting (Chapter 7)).(Murray, Donna)
                18 06/11/2009
                             (Entered: 06/11/2009)

   Online                     BNC Certificate of Mailing.(RE: related document(s)18 Order Discharging Debtor(s)) Service Date 06/13/2009.
                19 06/13/2009
                             (Admin.)(Entered: 06/14/2009)
                              it appearing to the Court that the Trustee In the above-entitled case has filed a Report of No Distribution and that
                              the said Trustee has performed all other duties required of the Trustee In the administration of said case; now,
   Runner          08/25/2009 therefore, IT IS ORDERED that said report be and is hereby approved and the case is closed; and the Trustee is
                             'discharged from and relieved of his/her trust. Paul R. Warren Clerk. (TEXT ONLY EVENT) Signed on 8/25/2009 .
                             (Hostettler, P.)(Entered: 08/25/2009)
   R unner         08/25/2009 Bankruptcy Case Closed (TEXT ONLY EVENT)(Flag set: CLOSED)(Hostettler, P.)(Entered: 08/25/2009)

   Runner          09/16/2009 Trustee Fee Paid. P1# 09465500260(TEXT ONLY EVENT). (Bibbs, D.)(Entered: 09/24/2009)

   Online      20 12/11/2009 Withdrawal of Claim Number(s): 5 Filed by.(Hogan, Blake)(Entered: 12/11/2009)

                                                                    Items 1 to 24 of 24
  Retrieve Document(s)



                                                    New Docket Search           Search in Same Court



   L xisNexis' I About LexisNexis I Terms & Conditions I Pricing I Privacy 1 Customer Support - 1-888-311-1966 I Copyright © 2019 LexisNexis©. All rights reserved.




https://courtlink.lexisnexis.com/Search/CaseNumberSearch_Resultaspx?SearchPackageID... 8/19/2019
